                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          JONESBORO DIVISION

RUBBY JAMES GRAY                                                              PLAINTIFF

v.                        CASE NO. 3:17-CV-00323 BSM

KEITH BOWERS, Jail Administrator,
Craighead County Jail, et al.                                              DEFENDANTS

                                     JUDGMENT

     Consistent with the order entered on this day, this case is dismissed without prejudice.

     IT IS SO ORDERED this 17th day of July 2019.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
